NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 8 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WALLACE JONES,                                  No. 17-55213

                Plaintiff-Appellant,            D.C. No. 2:14-cv-09872-SS

 v.
                                                MEMORANDUM*
THE BEST SERVICE COMPANY,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Suzanne H. Segal, Magistrate Judge, Presiding**

                           Submitted October 23, 2017***

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges

      Wallace Jones appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Fair Credit Reporting Act (“FCRA”) and the

Fair Debt Collection Practices Act (“FDCPA”). We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a district court’s dismissal under Federal Rule

of Civil Procedure 12(b)(6). Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984,

988 (9th Cir. 2017). We affirm.

      The district court properly dismissed Jones’s FCRA claim because Jones

failed to allege that the defendant, a debt collector, had requested his credit report

for any reason other than to attempt to collect on the debt, and requesting a credit

report with the intent to collect on a debt is one of the permissible purposes under

the FCRA. See 15 U.S.C. § 1681b(a)(3)(A); Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are liberally construed, plaintiff must

allege facts sufficient to state a plausible claim).

      The district court properly dismissed Jones’s FDCPA claim because Jones

failed to allege facts sufficient to show actionable conduct under the FDCPA. See

15 U.S.C. § 1692e(2)(A) (explaining prohibited practices under the FDCPA);

Hebbe, 627 F.3d at 341-42.

      We do not consider claims dismissed with leave to amend that Jones failed

to re-allege in his second amended complaint. See Chubb Custom Ins. Co. v.

Space Sys./Loral, Inc., 710 F.3d 946, 973 n.14 (9th Cir. 2013) (failure to replead

claims after dismissal with leave to amend amounts to waiver).

      AFFIRMED.




                                            2                                   17-55213